Citation Nr: 0534682	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  96-44 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 decision by the RO in Los Angeles, 
California, which in pertinent part, denied service 
connection for a skin disorder as a result of exposure to 
herbicides and denied service connection for post-traumatic 
stress disorder (PTSD).

In September 2000, the Board remanded the veteran's case in 
order to obtain additional evidence and to afford him current 
VA examinations.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims addressed by this 
decision has been obtained by the RO.

2.  The veteran served in Vietnam, and he is presumed to have 
been exposed to one or more herbicide agents during such 
service.

3.  A skin disorder, actinic keratosis, is the result of sun 
exposure on active service.

4.  A skin disorder, other than actinic keratosis, is not is 
not of service origin or otherwise attributable to any 
incident therein.  

4.  There is no competent evidence of a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A skin disorder, actinic keratosis, was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).

2.  A skin disorder, other than actinic keratosis, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  The veteran did not incur PTSD during or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA.  The June 1996 statement of the 
case, the December 1997, May 1999, and March 2005 
supplemental statements of the case, and September 1995, 
February 1997, December 2000, May 2001, May 2002 and May 2003 
letters from the RO, gave the veteran notice of the evidence 
necessary to substantiate his claims on appeal.  

The evidence development letter dated in May 2003, also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The letter invited him to send information, and thereby put 
him on notice to submit relevant evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  VA has also 
afforded the veteran examinations needed to evaluate his 
claims.

Factual Background
Entitlement to Service Connection for a Skin Disorder 

Service medical records are negative for complaints, 
treatment, or findings of a skin disorder.  The November 1967 
separation examination revealed a normal skin evaluation.

The veteran underwent a VA Agent Orange Protocol examination 
in September 1993.  At that time, he reported that he had a 
red pruritic rash on both feet and in his groin area.   The 
diagnoses were tinea pedis and tinea cruris.

VA outpatient treatment reports dated from August 1993 to 
August 1995 show that the veteran was seen in the dermatology 
clinic for a fungal rash of the groin, buttocks, and feet.  
The diagnoses were tinea pedis, tinea cruris, and actinic 
keratosis.

In September 1993, M. Bernhard, D.O., reported that the 
veteran presented with a history of various illnesses that 
included rashes.  On examination, there was evidence of 
coalescing macular rash at the lower abdomen and waistline.  
The diagnosis was macular skin rash.

In a statement dated in December 1993, Dr. Bernhard reported 
that the veteran noted that the veteran was exposed to Agent 
Orange while serving in Vietnam.  He reported that the toxic 
exposure caused the development of multiple medical problems, 
including sebaceous cysts and rashes.

In statements dated in August and September 1996, the 
veteran's father and sister reported that the veteran never 
had a problem with rashes in the groin area or feet until he 
returned from Vietnam.

The veteran was afforded a VA skin examination in May 1997.  
At that time, he reported that during his Vietnam tour of 
duty, he developed a foot rash that progressed to the groin 
area.  He reported that following separation from service, he 
continued to experience rashes on his feet as well as the 
groin area.  On examination, a moccasin distribution of scale 
and erythema were noted.  Erythematous scaly papules that had 
coalesced into plaques were also noted.  The diagnoses were 
tinea pedis and tinea cruris.

Private medical records dated from March to July 1998 show 
that the veteran was treated for fungus located on the feet 
and groin.

During a March 2001 VA skin examination, the veteran 
complained of a chronic infection in his groin and feet.  He 
reported that the infection caused cracking, fissuring, and 
bleeding and that these symptoms had persisted since service 
in Vietnam.  The diagnoses were dermatophytosis of the soles 
of the feet with onychomycosis; sebaceous adenomas; solar 
elastosis; telangiectasia of the face; mild actinic keratosis 
multiple, of the face, arms and hands; and involuting 
furuncles or boils of the thighs and lower legs.  

In an April 2001 addendum, to the March 2001 VA examination, 
the examiner noted that the veteran's skin findings were not 
due to exposure to herbicidal agents.  He further commented 
that service in the tropics caused sun damage and contributed 
to the precancerous actinic keratosis.  Additionally, he 
stated that it was not unusual for service in the tropics to 
contribute to an infection with dermatophytes, to include the 
dermatophytosis on the veteran's feet.  

In December 2004 the veteran again underwent a VA skin 
examination.  He reiterated his previous complaints of a 
chronic infection of his groin and feet.  Upon examination, 
the examiner noted that three years earlier the veteran had 
been treated with oral Lamisil, and since that time he had 
been free of any type of rash.  

During the examination, the veteran also reported that he had 
experienced actinic keratosis of the face, hands and arms for 
the past 15 years.  He presented with lesions on his face and 
reported that two months ago he dropped an object on his left 
foot and had an area of dermatitis at that site ever since.  

The examiner noted that the fungal infection had resolved 
completely but the actinic keratosis continued to be a 
problem, and localized eczema of the dorsum of the left foot 
was new.  The examiner commented that the actinic keratosis 
was in part due to sun exposure in the tropics during service 
as well as sun exposure outside of active duty.

Later in December 2004, the VA skin examiner clarified that 
the veteran had two current dermatological conditions.  The 
first condition was asteatotic dermatitis of the left foot, 
which was of very recent onset and had no relationship to 
prior service in the tropics or exposure to herbicides.  The 
second condition was benign actinic keratosis of the left 
cheek and right temple.  The examiner explained that actinic 
keratosis was caused by sun exposure over many years and in 
the veteran's situation sun exposure included not only the 
time spent in the sun during service but also time spent in 
the sun following his discharge from service.  The examiner 
noted that it would be speculative to attempt to separate the 
relative contribution of sun exposures at different times.  
Additionally, the examiner reiterated that the chronic fungal 
infection of the veteran's groin and feet had resolved 
without recurrence after treatment with oral Lamisil three 
years ago.

Legal Criteria and Analysis
Skin Disorder

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2004). 
See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

A veteran who, during active military or air service, served 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2004).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  Id. 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2004) are also satisfied.  

The Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  68 Fed. Reg. 27630 (2003).  The Secretary 
evaluated numerous studies and other scientific evidence and 
concluded that there was insufficient credible evidence to 
establish an association between herbicide exposure and any 
condition not specifically named in 38 C.F.R. § 3.309.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service medical records are negative for a diagnosis or 
treatment for a skin disorder.  There are no post-service 
medical records reflecting treatment for a skin disorder 
until 1993, almost 25 years after service. 

Although Dr. Bernhard has opined that the veteran had skin 
disorder caused by exposure to Agent Orange, the Board must 
weigh that opinion against that of two VA examiners who have 
found no link between a current skin disease and herbicide 
exposure in service.  None of the opinions were accompanied 
by a rationale, but the VA examiner's opinions are consistent 
with the results of scientific studies.  See 68 Fed. Reg. 
27630 (2003).  Because most medical opinions are against a 
link between a current skin disease and herbicide exposure, 
and those opinions are consistent with the scientific 
evidence, the Board finds that the weight of the evidence is 
against a link between a current skin disease and Agent 
Orange, or other herbicide, exposure in service.

VA examiners have concluded, however, that the veteran's 
actinic keratosis is, at least in part, due to sun exposure 
in the tropics during service.  There is no competent opinion 
against these conclusions.  The Board, therefore, finds that 
the evidence is in favor of the grant of service connection 
for actinic keratosis.

A VA examiner also found that there was a link between sun 
exposure in the tropics during service and dermatophytosis.  
The most recent examination showed, however, that this 
condition had resolved.  Since the veteran does not currently 
have dermatophytosis, the weight of the evidence is against 
the grant of service connection for that disease.

In reaching its conclusions, the Board has resolved 
reasonable doubt in the veteran's favor where applicable.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Factual Background
Entitlement to Service Connection for PTSD

Service medical records are negative for complaints, 
treatment, or findings of a mental disorder.  The November 
1967 separation examination reportedly revealed that the 
veteran was psychiatrically normal.

VA outpatient treatment reports dated from September 1993 to 
August 1995 show that the veteran was seen in the mental 
health clinic wherein he was diagnosed with adjustment 
disorder with depressed mood.  Summaries from the mental 
hygiene clinic show that the veteran related that he was 
under a significant amount of work related stress and was 
receiving psychological counseling.  There were no PTSD 
symptoms elicited.

In his consultative examination report dated in September 
1993, Dr. B. reported that the veteran appeared anxious and 
depressed.  The diagnosis was depressive anxiety.

In a statement dated in December 1993, Dr. Bernhard reported 
that the veteran had a history of depression and anxiety, 
which was treated by appropriate medical professionals.  He 
also reported that the veteran had required a number of 
health care visits in order to deal with sequelae of post 
traumatic stress due to his tour in Vietnam and Agent Orange 
exposure.  Dr. Bernhard reported that the veteran's medical 
condition was complicated by the interplay of all of his 
conditions, including emotional, psychiatric, mental anxiety, 
and depression, which is also characterized by flashbacks of 
his Vietnam tour of duty.

In a statement dated in January 1995, Dr. Bernhard reported 
that the veteran was seen in December 1994 and January 1995 
for depression and anxiety.

In a statement dated in January 1995, J.Tepperman, Ph.D. 
reported that he had provided psychological treatment to the 
veteran since August 1993.  He reported that the veteran 
presented as severely anxious and agitated in reaction to 
severe respiratory problems that compromised his ability to 
function at his place of employment.  Dr. T. diagnosed the 
veteran with an anxiety disorder not otherwise specified, and 
psychological factors affecting his physical conditions.  Dr. 
T. recommended that the veteran take medical leave from his 
employment until his psychological condition stabilized.

In a statement dated in August 1996, B.Crago, Ph.D. reported 
that the veteran had completed psychological evaluation and 
was under his care.  He reported that the veteran's problems 
included; anxiety, depression, and cognitive dysfunction most 
likely related to organic issues.  He reported that some of 
the veteran's symptomatology was clearly related to symptoms 
of post-traumatic stress, DSM-IV, which related to his 
experiences in Vietnam.  

Dr. Crago reported that the veteran was exposed to a number 
of traumatic events in Vietnam involving intense fear, 
helplessness, and horror.  He also reported that the veteran 
had recurrent intrusive thoughts related to his Vietnam 
experience.  The veteran also experienced social withdrawal, 
irritability, and concentration difficulty.

The veteran was accorded a VA psychiatric examination in May 
1997.  At that time, he complained of decreased stress, 
difficulty in maintaining relationships, isolation, and 
anxiety.  He reported that he had witnessed traumatic events 
in Vietnam, such as multiple firefights.  He saw a lot of 
villages destroyed.  He reported that he rescued some of the 
children.

On mental status examination, he was described as neatly 
groomed.  There were no abnormal positions or movements 
observed.  He had a pleasant demeanor, was very cooperative, 
and had good eye contact.  His speech was clear and coherent.  
He appeared highly intelligent.  His thought processes were 
very logical and goal directed.  There was no evidence of 
hallucinations or delusions.  The diagnosis was generalized 
anxiety disorder.  

The examiner commented that the veteran seemed to have met 
the criteria for severe PTSD prior to his examination.  The 
examiner reported that the veteran had received treatment and 
currently presented with a residual symptomatology of what at 
some point was PTSD.  The examiner reported that the veteran 
currently exhibited generalized anxiety disorder, not meeting 
all of the criteria for PTSD.

In a report dated in January 1998, Dr. Crago, reported that 
the veteran had multiple problems including chronic 
obstructive pulmonary disease (COPD), diabetes, and stress 
related illnesses (depressive anxiety) which were secondary 
to his Agent Orange exposure in Vietnam.

On mental status examination, the veteran was fully oriented 
in all three spheres.  He was described as well groomed.  
There were no abnormalities in his speech or behavior other 
than anxiety.  Thought processes and judgment were intact.  
The results of an electroencephalogram (EEG) revealed some 
cognitive difficulties that were organic in nature rather 
than psychological in origin.  

The diagnoses included atypical anxiety disorder, and 
psychological factors affecting physical condition, and 
cognitive impairment most likely secondary to Agent Orange 
exposure.

VA outpatient treatment records dated from November 1997 to 
February 1999 show that the veteran was seen with complaints 
related to anxiety.

Private medical records dated from March to July 1998 show 
that the veteran was treated for anxiety.

A December 2001 VA discharge summary reveals that the veteran 
was hospitalized in December 2001 following complaints of a 
four-day cough.  Upon discharge, the pertinent diagnoses 
included anxiety disorder.

In February 2002 the veteran underwent a private disability 
update.  The private physician which completed the disability 
update noted that he had treated the veteran since April 1996 
and in the past few years his psychological state had 
continued to deteriorate and his level of anxiety and 
incidents of panic attacks had increased.  The physician 
concluded that the current DSM-IV diagnostic assessment of 
the veteran included anxiety disorder with panic attacks, 
cognitive disorder not otherwise specified and psychological 
factors affecting physical condition.  

In September 2004 the veteran underwent a private neuropathy 
evaluation utilizing quantitative EEG with neurometric 
analysis.  The assessment revealed deviant or abnormal 
findings of significance.  The primary findings of clinical 
significance were the presence of a diffuse pattern of slowed 
alpha most prominent in the frontal temporal areas and the 
occipital areas.  The findings correlated with problems with 
both cognitive processes and emotional regulation and were 
consistent with toxic exposure, post-traumatic stress 
syndrome and other types of closed head injuries.  

In February 2005 the veteran underwent a VA PTSD examination.  
He reported symptoms of occasional Vietnam related 
nightmares, irritability, anger, depression decreased 
motivation and frequent waking at night.  His stressors 
included seeing villages and Vietnamese children burned and 
being under constant fire at night.  He also reported the 
risk of death to himself and others.  The examiner commented 
that these were the same traumatic events the veteran 
documented in a previous stressor letter, but in terms of 
symptoms, the veteran did not meet the full criteria for the 
diagnosis of PTSD.  Though he reported Vietnam related 
nightmares they were not persistent, only occasional.  He 
reported the avoidance of stimuli associated with the trauma 
as well as feelings of detachment from others and a poor 
sense of future but in terms of symptoms of increased 
arousal, he denied difficulties with startle response and 
hypervigilance.  His primary symptoms at the time of the 
examination, included irritability and anger.  

Mental status examination showed no impairment in thought 
process or communication.  No delusions or hallucinations 
were noted and his behavior was friendly and cooperative and 
somewhat tense and anxious.  He denied current and past 
suicidal and homicidal ideations.  His Axis I diagnosis was 
recurrent, major depressive disorder of moderate severity.

The examiner opined that the veteran might have met the 
criteria for PTSD immediately upon his return from Vietnam, 
but at present did not meet the diagnostic criteria for PTSD.

Legal Criteria and Analysis
PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004) (requiring diagnosis in accordance with the 
DSM IV); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of his 
service.  38 C.F.R. § 3.304(f) (2004).

A diagnosis of PTSD by a competent medical professional is 
presumed to be in accordance with DSM IV.  Cohen v. Brown, 10 
Vet. App. 128 (1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).

As just discussed, there is no competent medical evidence of 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  
The closest any medical professional was the private 
therapist's report of symptoms of "post-traumatic stress."  
A diagnosis of PTSD was not reported.  On the VA examinations 
in May 1997 and February 2005, examiners commented that the 
veteran might have met the criteria for a diagnosis of PTSD 
upon his return from service, however, at the time of the 
examinations, he did not meet the full criteria for a 
diagnosis of PTSD.  Hence, the VA examiners concluded that 
the veteran's history, psychological testing, and examination 
results were against a conclusion that he had current PTSD.

There is no other competent opinion that the veteran meets 
the criteria for a diagnosis of PTSD.  As a layperson, the 
veteran is not competent to express an opinion as to medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   
Thus, his assertion that he has PTSD is of no probative 
weight.  Id.

Without competent evidence that the veteran has a current 
diagnosis of PTSD, the weight of the evidence is against the 
grant of service connection for that disorder.  38 U.S.C.A. § 
5107 (West 2002).

The Board has considered the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a for a skin disorder, 
namely actinic keratosis, is granted.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


